DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
In response to the Restriction requirement of 16 November 2020, the Applicant has chosen to elect Group I, claims 10-21, 27, 28 and 32 for prosecution.  Claims 29-31 and 34 are Non-Elected; Claims 1-9, 22-26 and 33 are Cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 28 recite, “one of the integral components” in line 2.  The language is unclear as to what components are being limited.  The Examiner suggest changing the language to, “one of the two components” to reference the two components set out in claims 20 and 27.
Claims 27 and 28 are merely duplicates of claims 20 and 21, and as such fail to further limit anything that has not been previously set out.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12, 16, 17 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 7,922,235).
Regarding Claim 10, Smith discloses an aerodynamic apparatus for a vehicle, the aerodynamic apparatus comprised of a bonnet 120 having a leading 
Regarding Claim 11, the trailing edge of the grill 116 is aligned with the leading edge of the bonnet 120 and offset from the leading edge (see Fig. 4).
Regarding Claim 12, the trailing edge of the bonnet spoiler is between the leading and trailing edges of the bonnet. 
Regarding Claim 16, the airflow duct is substantially constant (see Fig. 4).
Regarding Claim 17, the grille 116 comprises a grille surround and a grille mesh and wherein a top of the grille surround is positioned in a formation formed by the bonnet spoiler and bonnet.
Regarding Claim 32, the components are on a vehicle.

Allowable Subject Matter
Claims 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON S DANIELS/Primary Examiner, Art Unit 3612